 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOAQUIN ALVA, JR,                                No. 1:19-cv-01273-NONE-SKO
12                      Plaintiff,                    ORDER DIRECTING CLERK TO ASSIGN A
                                                      DISTRICT JUDGE TO THIS MATTER AND
13          v.                                        CLOSE THE CASE
14   WELLS FARGO BANK,                                (Doc. 13)
15                      Defendant.
16

17

18          On February 14, 2020, Plaintiff filed a stipulation, signed by all parties who have

19   appeared, that this action be dismissed with prejudice pursuant to Rule 41(a)(1)(A)(ii) of the

20   Federal Rules of Civil Procedure. (Doc. 13.)

21          In relevant part, Rule 41(a)(1)(A) provides as follows:

22          [A] plaintiff may dismiss an action without a court order by filing: (i) a notice of
            dismissal before the opposing party serves either an answer or a motion for
23          summary judgment; or (ii) a stipulation of dismissal signed by all parties who have
            appeared.
24
     Fed. R. Civ. P. 41(a)(1)(A). Rule 41 thus allows the parties to dismiss an action voluntarily, after
25
     service of an answer, by filing a written stipulation to dismiss signed by all of the parties who
26
     have appeared, although an oral stipulation in open court will also suffice. See Eitel v. McCool,
27
     782 F.2d 1470, 1472-73 (9th Cir. 1986).
28
 1            Once the stipulation between the parties who have appeared is properly filed or made in

 2   open court, no order of the court is necessary to effectuate dismissal. Case law concerning

 3   stipulated dismissals under Rule 41(a)(1)(A)(ii) is clear that the entry of such a stipulation of

 4   dismissal is effective automatically and does not require judicial approval. Commercial Space

 5   Mgmt. Co. v. Boeing Co., 193 F.3d 1074, 1077 (9th Cir. 1999). Because the parties have filed a

 6   stipulation for dismissal of this case with prejudice under Rule 41(a)(1)(A)(ii) that is signed by all

 7   whom have made an appearance, this case has terminated. Fed. R. Civ. P. 41(a)(1)(A)(ii).

 8            Based on the foregoing, IT IS HEREBY ORDERED:

 9            The Clerk of Court SHALL assign a district judge to this matter and thereafter CLOSE the

10   case.

11
     IT IS SO ORDERED.
12

13   Dated:     February 18, 2020                                  /s/   Sheila K. Oberto              .
                                                           UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
